MEMORANDUM **
Doni Estuardo Veliz-Valdez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) order of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo, Molinar-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and deny the petition for review.
The BIA correctly concluded that VelizValdez was ineligible for cancellation of removal as a result of his conviction for possession for sale of a controlled substance. See 8 U.S.C. § 1101(a)(43)(B) (defining illicit trafficking in a controlled substance as an aggravated felony); 8 U.S.C. § 1229b(a)(3) (providing that the attorney general may cancel the removal of a permanent resident who has not been convicted of an aggravated felony). The later expungement of Veliz-Valdez’s conviction pursuant to California Penal Code § 1203.4 did not render him eligible for cancellation of removal. See Ramirez-Castro v. INS, 287 F.3d 1172, 1175 (9th Cir.2002) (state conviction expunged under California Penal Code § 1203.4 remains a conviction for purposes of federal law).
Veliz-Valdez’s due process claim fails because the IJ’s denial of his motion for a continuance did not inhibit Veliz-Valdez’s ability to appeal the order of removal to the BIA. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring an alien to demonstrate prejudice to prevail on a due process claim).
Veliz-Valdez’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.